Citation Nr: 1440551	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for back disability.  

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer. 

3.  Entitlement to a compensable rating for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of higher ratings for residuals of prostate cancer and hepatitis B are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for back disability in October 2002.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the decision.

2.  Since the final October 2002 decision denying service connection for back disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  


CONCLUSIONS OF LAW

1.  The October 2002 RO decision denying service connection for back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claim for service connection for back disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice, including the notice mandated by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening previously denied claims, was provided in August 2009.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary, as the claim has not been reopened.  38 C.F.R. § 3.159.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The RO denied service connection for back disability in October 2002.  The Veteran was notified of the decision and of his appellate rights by a letter dated in October 2002.  He did not appeal, and no additional evidence was received within one year of notice of the decision.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that there was no evidence to connect current back disability to service.  

Evidence of record at the time of the October 2002 decision included service and VA  treatment records.  Service treatment records showed diagnoses of back problems, and the Veteran's back was clinically normal on service discharge examination in May 1968.  An April 2002 VA medical record showed that the Veteran had fallen from a step ladder and landed on his back.  The claim was denied because there was no evidence of a nexus between the Veteran's current back disability and service. 

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence submitted since the last final decision in October 2002 is not sufficient to reopen the claim, even with consideration of the low threshold in Shade.  The Veteran asserted through his representative in January 2012 that his lumbar spine condition was caused by performing his duties as a carpenter in the harsh environment of Vietnam in combat situations.  However, this evidence is not material.  Laypersons are not competent to opine on this complex medical matter of causation for the Veteran's lumbar spine condition.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, it had already been known through service records that the Veteran was a carpenter in service and had served in Vietnam, so this information is not new.   The claim was previously denied because of a lack of nexus between the Veteran's current back condition and service.  None of the recently submitted evidence relates to that unestablished fact.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim for service connection for back disability is denied.


REMAND

The most recent VA examinations for the Veteran's residuals of prostate cancer and hepatitis were conducted in October 2010.  In January 2012, the Veteran's representative reported that his symptoms had become worse since those examinations.  

Given the assertions of worsening symptoms, new VA examinations will be obtained.  Since the claims are being remanded for new examinations, any additional relevant records of treatment which the Veteran has received for the disabilities at issue since May 2011, the date of the most recent VA medical record of record, should be obtained beforehand, so the examinations can be fully informed ones.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for hepatitis or residuals of prostate cancer since May 2011.  After securing the necessary release, the RO should obtain these records.

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of all for residuals of prostate cancer and hepatitis B.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should clearly report all examination findings and information necessary to rate the Veteran's prostate cancer residuals and hepatitis B under applicable VA rating criteria for them.  

3.  After completion of the above, the RO should review the expanded record and determine whether higher ratings are warranted for the Veteran's residuals of prostate cancer and/or hepatitis B.  If its action is in any way unfavorable to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


